Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-8 have been examined in this application. This communication is the first action on the merits. 
Drawings
3.	The drawings filed on 5/22/2020 are acceptable for examination proceedings.
Specification
4.	The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	The claimed invention is directed to non-statutory subject matter.  The claim(s) 7 does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed towards a device (i.e. computing) but it is defined entirely by software components (i.e. units).  Therefore, this claim is software per se and software is not a statutory category of patentable subject matter.  These claims contain no structural/hardware components which is a key feature of device (i.e. machine) claims.  The Office recommends amending these claims so that they claim and set forth at least some structural/hardware features.  However, the applicants are reminded that any amendments to the claims must have support in the original disclosure.
6.	Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 8 is a computer program product, comprising a computer readable hardware storage device, however, the specification does not clearly define what the hardware storage device is, therefore, the broadest reasonable interpretation of the claim is that the hardware storage device could include transitory signals, which are non-statutory subject matter. The Examiner suggests amending the claim to read “comprising a non-transitory computer readable hardware storage device” to overcome this rejection.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1, and 7-8 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Cascia (US PG Pub: 2005/0192680).
8.	Regarding claim 1, Cascia discloses: 
	A method for computer-aided control of a technical system, to achieve a prescribed technical response from the technical system, the method comprising: providing an operating data record for controlling the system (e.g., A system for optimizing global set points for use in a building environmental management system is shown in FIG. 1. The system 10 may also include an input data collector 24 for receiving building data and weather data so the data is provided to the system model. Such an input data collector is described in the co-pending application that was referenced and incorporated above) (Para. [0029], Fig. 1);
	providing a system model for describing a manner of operation of the technical system (e.g.,  A system for optimizing global set points for use in a building environmental management system is shown in FIG. 1. The system 10 comprises a system model 14 for modeling components of a thermal plant, an objective function 18 for modeling a parameter of the thermal plant) (Para. [0029], Fig. 1);
	taking the operating data record and the system model as a basis for using an optimization method to ascertain an optimization data record (e.g.,  A system for optimizing global set points for use in a building environmental management system is shown in FIG. 1. The system 10 comprises a system model 14 for modeling components of a thermal plant, an objective function 18 for modeling a parameter of the thermal plant, and an optimization engine 20 for optimizing the parameter modeled by the objective function. The system 10 may also include an input data collector 24 for receiving building data and weather data so the data is provided to the system model. Such an input data collector is described in the co-pending application that was referenced and incorporated above) (Para. [0029], Fig. 1);
	taking the optimization data record as a basis for using a selection method to select relevant parameters of the technical system that allow more advantageous control of the technical system than other parameters of the technical system (e.g., ) (Para. [0000], claim 20 where the parameter optimization including: generating a optimized set points for a condenser water supply temperature, an output water supply temperature, and a coil discharge air temperature);
	and ascertaining a control method for the technical system by using the selected relevant parameters, wherein the control method is used to control the technical system (e.g., The responses of the modeled components are used by an objective function to model an operational parameter of the thermal plant (block 108), such as cost. The objective function and responses of the thermal plant components are used to optimize the set points generated by the modeled thermal plant components (block 110). These optimized set points may be transmitted to a remote building environmental management system (block 114) for incorporation in its operation. The method of the present invention may be used to model a chilled water plant or a hot water plant model) (Para. [0115]).
9.	Regarding claim 7, Cascia discloses: 
	A computing unit designed to carry out a method as claimed in claim 1 (e.g., In one embodiment of the present invention, the system plant is implemented on a computer having a Pentium processor or equivalent operating at 1.8 GHz. The computer is supported with a 60 MB hard drive and 128 MB of SRAM. The programs for implementing the system model 14, the objective function 18, and the optimization engine 20 may be written using the software tool MatLab.RTM., although other software packages may be used to implement the components of system 10 for the classical optimization approach) (Para. [0031]).
10.	Regarding claim 8, Cascia discloses: 
	A computer program product, comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system to implement the method, as claimed in claim 1 (e.g., In one embodiment of the present invention, the system plant is implemented on a computer having a Pentium processor or equivalent operating at 1.8 GHz. The computer is supported with a 60 MB hard drive and 128 MB of SRAM. The programs for implementing the system model 14, the objective function 18, and the optimization engine 20 may be written using the software tool MatLab.RTM., although other software packages may be used to implement the components of system 10 for the classical optimization approach) (Para. [0031]).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cascia in view of Tesmer (NPL: IEEE- AMIFS Adaptive Feature Selection by Using Mutual Information).
12.	Regarding claim 2, Cascia teaches the method as claimed in claim 1 but does not specifically teach wherein the selection method is an adaptive mutual information feature selection method.
Tesmer teaches wherein the selection method is an adaptive mutual information feature selection method (Refer to the Section IV. Adaptive MIFS).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Cascia and Tesmer before him/her, to modify the teachings of Cascia to include the adaptive mutual information feature selection method teaching of Tesmer in order to tradeoff between eliminating irrelevance or redundancy is controlled adaptively, instead of using a fixed parameter) (Abstract).
13.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cascia in view of Dull (US PG Pub: 2014/0100703).
14.	Regarding claim 3, Cascia teaches the method as claimed in claim 1 but does not specifically teach wherein a model-based reinforcement learning method is used to ascertain the control method on the basis of the selected relevant parameters.
Dull teaches wherein a model-based reinforcement learning method is used to ascertain the control method on the basis of the selected relevant parameters (e.g., In one particularly preferred embodiment, the control and/or regulatory model and/or the monitoring model are calculated on the basis of reinforcement learning and/or on the basis of model-predictive regulation and/or on the basis of an optimization method. In this case, methods of reinforcement learning and of model-predictive regulation are sufficiently well known from the prior art. Similarly, appropriate optimization methods are known) (Para. [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Cascia and Dull before him/her, to modify the teachings of Cascia to include model-based reinforcement learning teaching of Dull in order to provide a method for the computer-aided generation of a data-driven model that learns a good data-driven model of a technical system using a relatively small quantity of computation resources) (Dull: Para. [0007]).
15.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cascia in view of Benosman (US PG Pub: 2016/0041536).
16.	Regarding claim 4, Cascia teaches the method as claimed in claim 1 but does not specifically teach wherein a model-free reinforcement learning method is used to ascertain the control method on the basis of the selected parameters.
Benosman teaches wherein a model-free reinforcement learning method is used to ascertain the control method on the basis of the selected parameters (e.g., Some embodiments of the invention are based on another realization that the parameter of the uncertainty of the MPC can be updated using various model free optimizations methods. For example, one embodiment uses an extremum seeking method, e.g., multivariable extremum seeking (MES). Another embodiment uses a reinforcement learning optimization. Those model free optimizations methods are usually used for optimizing the control by analyzing the real-time changes of the output of the system) (Para. [0010], claim 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Cascia and Benosman before him/her, to modify the teachings of Cascia to include the adaptive mutual information feature selection method teaching of Benosman in order to optimizing the control by analyzing the real-time changes of the output of the system (Para. [0010]).
17.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cascia in view of Lou (US PG Pub: 2016/0209031).
18.	Regarding claim 5, Cascia teaches the method as claimed in claim 1 but does not specifically teach wherein the optimization method used is a swarm optimization method.
Lou teaches wherein the optimization method used is a swarm optimization method (e.g., This disclosure integrates adaptive control with fault tolerant control and controls auto-tuning using optimization methods such as particle swarm optimization (PSO) algorithms to enhance the MPC designs for enhanced system control quality) (Para. [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Cascia and Lou before him/her, to modify the teachings of Cascia to include the swarm optimization teaching of Lou in order to enhance system control quality (Lou: Para. [0083]).
19.	Regarding claim 6, the combination of Cascia and Lou teaches the method as claimed in claim 5, wherein Lou teaches the optimization method used is a swarm optimization method (e.g., This disclosure integrates adaptive control with fault tolerant control and controls auto-tuning using optimization methods such as particle swarm optimization (PSO) algorithms to enhance the MPC designs for enhanced system control quality) (Para. [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Cascia and Lou before him/her, to modify the teachings of Cascia to include the swarm optimization teaching of Lou in order to enhance system control quality (Lou: Para. [0083]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116